DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0322446 to Tae et al.; in view of US 2009/0189835 to Kim et al.; in view of US 2011/0169788 to Abe et al.; in view of US 2013/0038830 to Sato; further in view of US 2016/0019856 to Tanaka et al.

	As per claim 21, Tae et al. teach a display device comprising: 
a display region (Fig. 1, DA) in which a plurality of pixels is arrayed; 
a peripheral region (Fig. 1, NDA) surrounding the display region; 
a plurality of video signal lines (Fig. 1, DL) extended in a first direction; 
a plurality of scanning signal lines (Fig. 1, GL) extended in a second direction crossing the first direction; 
a first driving circuit and a second driving circuit (Fig. 6, 210, paragraph 71, “the gate driver 210 … may be disposed on both sides”) supplying a scanning signal; 
a plurality of first electrodes provided in the plurality of pixels (Fig. 8, PE); and 
a second electrode (Fig. 9, CE) overlapping to the plurality of first electrodes, wherein
the display device includes a substrate on which the video signal lines, the scanning signal lines, the first driving circuit, the second driving circuit, the first electrodes, and the second electrode are provided (Figs. 6 and 9, elements are disposed on substrate 111, see also paragraph 71)
the first driving circuit includes a plurality of circuit blocks (Fig. 6, ST), 
the plurality of scanning signal lines include a first scanning signal line (Fig. 6, (implicit) GLn on opposite side to driving chip 320a) and a second scanning signal line (Fig. 6, (implicit) section of GLi, for i < n, on opposite side to driving chip 320a), 
in the display region, a number of the plurality of video signal lines crossed by the first scanning signal line is smaller than a number of the plurality of video signal lines crossed by the second scanning signal line (Fig. 6), 
the first scanning signal line includes a first portion located in the display region and a second portion located in the peripheral region (Fig. 6, both lines include portions in the display and peripheral regions, a first portion completely located in the display region is being construed as the claimed first portion, a second portion at least partially located in the peripheral region is being construed as the claimed second portion), 
the second electrode covers the first portion and the second portion (Fig. 18).
Tae et al. do not teach the plurality of circuit blocks connected via a first line to each other.
Kim et al. teach the plurality of circuit blocks connected via a first line to each other (Fig. 2, VSS).
It would have been obvious to one of ordinary skill in the art, to modify the device of Tae et al., so that the plurality of circuit blocks connected via a first line to each other, such as taught by Kim et al., for the purpose of operating the display device.
Tae and Kim et al. do not teach wherein in plan view, the second electrode is provided to be sandwiched between the plurality of circuit blocks in the peripheral region.
Abe et al. teach wherein in plan view, the second electrode is provided to be sandwiched between the plurality of circuit blocks in the peripheral region (Fig. 1, Cl and 300 are sandwiched by 200 in plan view).
It would have been obvious to one of ordinary skill in the art, to modify the device of Tae and Kim et al., so that in plan view, the second electrode is provided to be sandwiched between the plurality of circuit blocks in the peripheral region, such as taught by Abe, for the purpose of improving display appearance.
Tae, Kim and Abe et al. do not explicitly teach wherein an end of the second electrode is between the first line and the display region, and the second electrode is formed along the first line.
Sato suggests wherein an end of the second electrode is between the first line and the display region (Fig.1 , paragraph 75, “The feed unit VS is formed, for example, in the non-display area R. A portion of the common electrode CE is pulled out to the non-display area R”, notice that the feed unit is analogous to driver 300 of Abe; under this configuration, the first line (line connecting plurality of circuit blocks/”gate drive stages”) is outermost to the end of the second electrode, and the display region is innermost to said end), and the second electrode is formed along the first line (the first line of Tae and Kim would be formed under non-display area of Abe and therefore along the second electrode).
It would have been obvious to one of ordinary skill in the art to modify the device of Tae, Kim and Abe et al., so that an end of the second electrode is between the first line and the display region, and the second electrode is formed along the first line, such as suggested by Sato, for the purpose of minimizing the thickness of the display device.
Tae, Kim, Abe and Sato et al. do not teach wherein an end of the second portion is located closer to an end of the substrate than one of the circuit blocks that is connected to the first scanning signal line.
Tanaka et al. teach wherein an end of the second portion is located closer to an end of the substrate than one of the circuit blocks that is connected to the first scanning signal line (Fig. 3, drivers 11 run “parallel” to the scanning lines).
It would have been obvious to one of ordinary skill in the art, to modify the device of Tae, Kim, Abe and Sato et al., so that an end of the second portion is located closer to an end of the substrate than one of the circuit blocks that is connected to the first scanning signal line, such as taught by Tanaka, for the purpose of maximizing space.

As per claim 22¸ Tae, Kim, Abe, Sato and Tanaka et al. teach the display device according to claim 21, further comprising a driving chip (Tae, Fig. 6, 320a) provided in the peripheral region, wherein the second scanning signal line is closer to the driving chip than the first scanning signal line (Tae, Fig. 6).

As per claim 23, Tae, Kim, Abe, Sato and Tanaka et al. teach the display device according to claim 22, wherein the first scanning signal line includes the first portion and the second portion (Tae, Fig. 6).

As per claim 24, Tae, Kim, Abe, Sato and Tanaka et al. teach the display device according to claim 23, wherein the second scanning signal line does not have a portion located in the peripheral region (Tae, Fig. 6, the peripheral region is being construed as the region beyond the end-point of the second scanning line).

	As per claim 25, Tae, Kim, Abe, Sato and Tanaka et al. teach the display device according to claim 21, wherein the first line is an enable line transmitting an enable signal (Kim, Fig. 4, VSS enables the operation if the shift register).

	As per claim 26, Tae, Kim, Abe, Sato and Tanaka et al. teach the display dev ice according to claim 21, wherein the second electrode does not cover the plurality of circuit blocks (Abe, Fig. 1, CL extends up to common driver 300).

	As per claim 27, Tae, Kim, Abe, Sato and Tanaka et al. teach the display device according to claim 21, wherein one of the plurality of circuit blocks connected to the first scanning signal line is sandwiched by the second electrode in a plan view (Abe, Fig. 1, Cl and 300 are sandwiched by 200 in plan view).

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0322446 to Tae et al.; in view of US 2009/0189835 to Kim et al.; in view of US 2011/0169788 to Abe et al.; in view of US 2013/0038830 to Sato; further in view of US 2018/0067353 to Son et al.

As per claim 28, Tae et al. teach a display device comprising: 
a substrate (Fig. 9) including a display region (Fig. 1, DA) and a peripheral region (Fig. 1, NDA) surrounding the display region; 
a plurality of video signal lines (Fig. 1, DL) provided on the substrate and extended in a first direction; 
a plurality of scanning signal lines (Fig. 1, GL) provided on the substrate and extended in a second direction crossing the first direction; 
a scanning signal output circuit (Fig. 6, 210, paragraph 71, “the gate driver 210 … may be disposed on both sides”) including a plurality of circuit blocks (Fig. 6, ST); 
a plurality of first electrodes provided in the display region (Fig. 8, PE); and 
a second electrode (Fig. 9, CE) overlapping the plurality of first electrodes, wherein 
wherein
the substrate includes a first side extending along the first direction (Fig. 6, left side along direction D2), a second side opposed to the first side (Fig. 6, right side along direction D2), a third side extending along the second direction (Fig. 6, bottom side opposite to 320a), and a fourth side opposed to the third side (Fig. 6, Fig. 6, top side comprising 320a),
the scanning signal output circuit is in the peripheral region (Fig. 6),
one of the plurality of circuit blocks at a corner between the first side and the third
side is located closer to the second side than the other of the plurality of circuit blocks along the first side  (Fig. 6, ST1 is closer to the second side than a plurality of other blocks along the first side). 
Tae et al. do not teach the plurality of circuit blocks connected to each other by a potential supply line located in the peripheral region, the potential supply line is between the first side and the scanning signal output circuit and is located along the plurality of circuit blocks.
Kim et al. teach the plurality of circuit blocks connected to each other by a potential supply line located in the peripheral region (Fig. 2, VSS), the potential supply line is between the first side and the scanning signal output circuit and is located along the plurality of circuit blocks.
It would have been obvious to one of ordinary skill in the art, to modify the device of Tae et al., so that the plurality of circuit blocks are connected to each other by a potential supply line located in the peripheral region, the potential supply line is between the first side and the scanning signal output circuit and is located along the plurality of circuit blocks, such as taught by Kim et al., for the purpose of operating the display device.
Tae and Kim et al. do not teach wherein in plan view, the second electrode located closer to the first side, is provided to be sandwiched between the plurality of circuit blocks.
Abe et al. teach wherein in plan view, the second electrode located closer to the first side, is provided to be sandwiched between the plurality of circuit blocks (Fig. 1, Cl and 300 are sandwiched by 200 in plan view).
It would have been obvious to one of ordinary skill in the art, to modify the device of Tae and Kim et al., so that in plan view, the second electrode located closer to the first side, is provided to be sandwiched between the plurality of circuit blocks, such as taught by Abe, for the purpose of improving display appearance.
Tae, Kim and Abe et al. do not explicitly teach wherein the second electrode is located in the peripheral region.
Sato suggests wherein the second electrode is located in the peripheral region (Fig.1 , paragraph 75, “The feed unit VS is formed, for example, in the non-display area R. A portion of the common electrode CE is pulled out to the non-display area R”, notice that the feed unit is analogous to driver 300 of Abe.
It would have been obvious to one of ordinary skill in the art to modify the device of Tae, Kim and Abe et al., so that the second electrode is located in the peripheral region, such as suggested by Sato, for the purpose of minimizing the thickness of the display device.
Tae Kim, Abe and Sato do not teach wherein the second electrode does not overlap with the plurality of circuit blocks in plan view.
Son et al. teach wherein the second electrode does not overlap with the plurality of circuit blocks in plan view (Figs. 3A-3B, common electrode CE extends into the NDA and does not overlap gate driver chips (GC) in plan view).
It would have been obvious to one of ordinary skill in the art, to modify the device of Tae, Kim, Abe and Sato, so that the second electrode does not overlap with the plurality of circuit blocks in plan view, such as taught by Son et al., for the purpose of reducing display artifacts caused by the edges of the common electrode.

As per claim 29, Tae Kim, Abe, Sato and Son et al. teach the display device according to claim 28, wherein an end of the second electrode is between the potential supply line and the display region (Abe, Figs. 1, common electrode CL is formed along the non-display region where 200/300 are located, the potential supply line of Tae and Kim would be formed under the non-display region of Abe and therefore along the second electrode, furthermore, under this configuration, the potential supply line is outermost to the end of the second electrode, and the display region is innermost to said end).

As per claim 30, Tae, Kim, Abe, Sato and Son et al. teach the display device according to claim 28, further comprising a driving chip (Tae, Fig. 6, 320a) provided in the peripheral region, wherein the driving chip is provided along the fourth side.

	As per claim 31, Tae, Kim Abe, Sato and Son et al. teach the display device according to claim 28, wherein the second electrode does not cover the plurality of circuit blocks (Abe, Fig. 1, CL extends up to common driver 300).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694